Per Curiam:
By failure to file exceptions, as provided for by section 994 of the Code of Civil Procedure, and- by omitting the statement that the case contained all the evidence, the appellant does not call upon this court to review either the facts or the law. (Otten v. Manhattan R. Co., 150 N. Y. 400; Waydell v. Adams, 23 App. Div. 508.)
The exceptions taken upon the trial to the admission and to the. exclusion of testimony do not call for a .reversal.
All concurred.
Judgment affirmed; with costs.